       Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 1 of 21



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND


FEDERAL TRADE COMMISSION,

      Plaintiff,                            Case No. 20 Civ. 3538-GLR

      v.

RagingBull.com, LLC, et al.,

       Defendants.



   DEFENDANTS KYLE DENNIS, WINSTON RESEARCH INC., AND WINSTON
   CORP.’S OPPOSITION TO THE ENTRY OF A PRELIMINARY INJUNCTION
              Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 2 of 21



                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT .................................................................................................1

OPPOSITION TO A PRELIMINARY INJUNCTION ................................................................2

RELEVANT FACTS ..................................................................................................................5

ARGUMENT ..............................................................................................................................6

   I.           The FTC Will Not Prevail on the Merits of its Claims..................................................6

         A. The FTC Cannot Demonstrate the Mr. Dennis is Individually Liable for the Alleged
         Deceptive Practices. ............................................................................................................7
         B.     The Winston Entities Did Not Participate in a Common Enterprise. ........................... 11
   II.          The Equities Weigh Against the Entry of a Preliminary Injunction............................. 12

   III.         The FTC’s Proposed Asset Freeze Is Unnecessary and Overbroad. ............................ 13

         A. The FTC is Not Entitled to Monetary Relief At All, Making an Asset Freeze
         Unnecessary and Inequitable. ............................................................................................ 14
         B. Even if the FTC Were Entitled to Monetary Relief, Such Relief Would Be Limited to
         Mr. Dennis’s and the Winston Entities’ Net Profits. ........................................................... 15
CONCLUSION ......................................................................................................................... 17




                                                                      i
         Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 3 of 21



       Defendants Kyle Dennis, Winston Research Inc., and Winston Corp., submit this

memorandum of law in response to the Court’s Order to Show Cause why the Court should not

enter a preliminary injunction against him. [ECF No. 21.]

                                  PRELIMINARY STATEMENT
       Although counsel for Mr. Dennis and the Winston Entities have only been retained within

the last 48 hours and have had limited time to prepare this opposition, it is being submitted in

accordance with the briefing schedule that this Court has imposed. Mr. Dennis and the Winston

Entities also adopt and incorporate by reference any argument made by any other defendant, to the

extent applicable to them.

       In light of continuing investigation of the underlying facts, Mr. Dennis and the Winston

Entities reserve the right to supplement this opposition, particularly if the preliminary injunction

hearing is adjourned. As the Court is aware, all defendants have consented to the adjournment of

the preliminary injunction hearing, and to continuing the TRO until then. The FTC, while

indicating that it had no objection to an adjournment, conditioned its consent on the withdrawal of

defendants’ pending motion for relief from the TRO. The FTC’s consent, however, is not

necessary because the defendants are entitled to an adjournment to adequately prepare for the

preliminary injunction hearing in light of their consent. As Rule 65 provides, the TRO expires at

a time, not to exceed 14 days, “that the court sets, unless before that time the court, for good cause,

extends it for a like period or the adverse party consents to a longer extension.” Fed. R. Civ. P.

65(b)(2). Because all adverse parties have consented to an extension of the TRO, the Court should

adjourn the injunction hearing.

       Further, even if good cause were required, it exists. Counsel is still gathering the evidence

it intends to present at the preliminary injunction hearing. At a minimum, however, Mr. Dennis

and the Winston Entities reserve the right to submit documentary evidence and to call Mr. Dennis

                                                  1
         Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 4 of 21



– who will testify about his role and responsibilities as a non-executive employee of

RagingBull.com – as a witness, as well as to examine any witness identified by any other party,

including the witnesses who submitted affidavits on behalf of the FTC, and its expert witness. A

hearing and cross-examination is necessary prior to the entry of a preliminary injunction that would

impose a blanket asset freeze on Mr. Dennis, Winston Research Inc., and Winston Corp. for the

duration of this litigation. The FTC has wholly misconstrued Mr. Dennis’s role at Raging Bull, as

he is merely an employee and one of many instructors whose services and products Raging Bull

offers to consumers, and cross-examination is necessary to clarify the record prior to the entry of

the extreme remedy of a preliminary injunction. In addition, much of the evidence submitted by

the FTC appears to be cherry-picked from a small subset of Raging Bull’s customers and it will be

important to explore some of those customers’ use of the products in order to contrast it with that

of other satisfied customers. An adjournment will almost certainly allow counsel to focus their

witness list and need for live cross-examination considerably.

                    OPPOSITION TO A PRELIMINARY INJUNCTION
       In this case, the FTC seeks to hold Kyle Dennis, an employee of Defendant

RagingBull.com, LLC with no equity or managerial role in the company, and two entities he

controls jointly and severally liable for $137 million. Neither the law nor the facts support such

an outcome, yet the FTC seeks a preliminary injunction that imposes a blanket asset freeze on Mr.

Dennis’s personal assets, in addition to the assets of two entities, Winston Research Inc. and

Winston Corp. (the “Winston Entities”), that had no role in the allegedly deceptive conduct at

issue. Such a preliminary injunction is improper.

       First, the FTC will not succeed on the merits of its claims against Mr. Dennis or the

Winston Entities. Critically, the FTC has not pointed to a single deceptive, false, or misleading

statement that Mr. Dennis has made to any consumer. Mr. Dennis provides trading information to

                                                 2
         Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 5 of 21



consumers, and the language used in marketing his products is at most mere puffery or opinion

that is not actionable under the FTC Act. As a threshold matter, the FTC will not be able to

demonstrate a probability of success on the merits against the Winston Entities because, as

explained above, the Complaint is insufficient as to them. But even looking past that, the FTC’s

evidence does not remotely suffice to hold the Winston Entities liable. Here, the FTC essentially

contends that Mr. Dennis is guaranteeing consumers that they will make money on the stock

market when following the trading strategies. But that is simply not the case. As Mr. Dennis will

demonstrate at the hearing, he actually engages in trades using his own money, demonstrates his

trading rationales for interested consumers, and does not guarantee any specific returns. He is a

successful trader who shares his trading philosophy and, as the evidence will show, has many

customers who are entirely satisfied with his efforts. Here, the FTC has cherry-picked consumer

complaints about Raging Bull’s products and services while entirely ignoring the overwhelming

majority of customers who are satisfied with the product they have purchased. And as to the

remaining conduct described in the Complaint—Raging Bull’s practices regarding cancellation of

recurring billing of consumers’ credit cards—the FTC has not pointed to a single piece of evidence

suggesting that Mr. Dennis, who is only a mere instructor-employee at Raging Bull, participated

in that conduct or had any authority to control it.

       As to the Winston Entities, the FTC’s evidence cannot and will not support holding them

liable under a theory of common enterprise liability. As an initial matter, the FTC’s complaint

will surely be dismissed against them because it contains literally no allegations about them other

than their corporate existence (Compl. ¶¶ 14, 18, 19) and the entirely conclusory allegation that all

of the Corporate Defendants have “operated as a common enterprise,” (id. ¶ 20). And in support

of an injunction, the FTC cites no evidence connecting the Winston Entities to the allegedly



                                                  3
         Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 6 of 21



deceptive practices whatsoever aside from the fact that they received money from Raging Bull.

Merely receiving such money does not give rise to common enterprise liability under

well-established precedent, making a preliminary injunction against the Winston Entities

improper. Thus, the FTC is unlikely to succeed on the merits of its case against Mr. Dennis and

the Winston Entities.

       Second, the equities weigh against preliminary injunctive relief. Here, the FTC asks this

Court to impose a blanket asset freeze on all of Mr. Dennis and the Winston Entities’ assets in

order to preserve $137 million for consumers. But the FTC ignores Mr. Dennis’s role as a mere

employee of Raging Bull, and the Winston Entities’ lack of any role whatsoever in the allegedly

deceptive conduct at issue. The FTC attempts to conflate all of the defendants together using

group pleading and hyperbolic language unsupported by any evidence, but the reality is that

imposing an asset freeze on everything that Mr. Dennis owns and holds in the Winston Entities is

unjust and inequitable considering that Mr. Dennis is one of 160 employees at Raging Bull, and

one of many “gurus” whose products and services Raging Bull sells. Further, in addition to his

work for Raging Bull, Mr. Dennis also works as an independent trader and that is a major source

of his income. Indeed, much of Mr. Dennis’ personal assets are from work entirely outside of

Raging Bull. The scope of the relief sought by the FTC is overbroad and would essentially

preclude Mr. Dennis from participating in activities that have nothing to do with Raging Bull

despite the fact that he is only an employee with no control over, or ownership of, the business.

       Finally, the asset freeze that the FTC seeks over Mr. Dennis’s personal assets is overbroad,

unnecessary, and not supported by law. Recent Supreme Court precedent limits the FTC’s

potential recovery against Mr. Dennis and the Winston Entities to their own net profits, if it is able

to recover monetary relief in this case at all. Yet the asset freeze that the FTC proposes would



                                                  4
         Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 7 of 21



freeze all of Mr. Dennis’s assets. Such an asset freeze would have devastating consequences on

Mr. Dennis. The FTC has failed to demonstrate why an asset freeze is necessary to ensure that

permanent relief is available. The FTC cannot meet its burden of justifying a preliminary

injunction, an “extraordinary and drastic remedy,” against Mr. Dennis and the Winston Entities.

                                       RELEVANT FACTS
       Raging Bull is a subscription-based publisher that provides subscribers with training and

educational materials to learn trading strategies for their own investing activity. [Bishop Decl. at

¶ 3, ECF No. 28-1.] Raging Bull teaches its subscribers how to trade stocks through the publication

of training materials, analysis and commentary, and real-time trading examples. [Id. at ¶¶ 4–5.]

       Raging Bull currently employs approximately 160 employees [id. at ¶ 6], one of whom is

Kyle Dennis. Mr. Dennis is a trading instructor (or a “guru”) at Raging Bull. [Compl. ¶ 14.] As

Mr. Dennis will prove at the preliminary injunction hearing, he has no managerial responsibilities

over any other employees at Raging Bull and holds no equity in the company. Mr. Dennis began

as a student of Defendants Bond and Bishop, and joined as an independent contractor in 2016 and

then as an employee in 2018. [Compl. ¶ 23.] Today, Raging Bull offers both paid and free content

that provides consumers with information on Mr. Dennis’s and many other instructors’ trading

strategies, including videos, stock watch lists, exemplar trading activity in real time, and live chat

rooms. [Bishop Decl. ¶¶ 4, 9.] As with all of Raging Bull’s gurus, Mr. Dennis educates his

subscribers through a “teach by doing” method, providing examples of trades that he has actually

made or is currently making, and explaining the strategies behind those trades. [Id.]

       On December 7, 2020, the FTC filed a Complaint against the Defendants, alleging that they

defrauded consumers by misrepresenting how much money consumers will make in relying on

Defendants’ trading advice in trading stocks and options on the stock market in violation of the

FTC Act. [ECF No. 1.] The FTC also filed a motion for a Temporary Restraining Order (“TRO”)

                                                  5
          Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 8 of 21



against Defendants. [ECF No. 2.] This Court entered a TRO against Defendants on December 8,

before any defendants had the opportunity to oppose or otherwise respond to the FTC’s motion.

[ECF No. 21.] As part of the TRO, the Court ordered the assets of the corporate and individual

Defendants frozen and ordered the appointment of a temporary Receiver. [Id. pts. IV, V XIV.]

                                           ARGUMENT
        A preliminary injunction is “‘an extraordinary and drastic remedy’ prior to trial.” Ultimate

Outdoor Movies, LLC v. FunFlicks, LLC, 2019 WL 2642838, at *6 (D. Md. June 27, 2019)

(quoting Munaf v. Green, 553 U.S. 674, 689–90 (2008)). In obtaining a preliminary injunction,

the FTC bears the burden of demonstrating that such an injunction would be in the public interest,

considering (1) the FTC’s likelihood of success on the merits; and (2) whether the equities weigh

in favor of a preliminary injunction. See FTC v. Food Town Stores, Inc., 539 F.2d 1339, 1343 (4th

Cir. 1976). The FTC can demonstrate neither in this case.

   I.       The FTC Will Not Prevail on the Merits of its Claims.
        The FTC cannot meet its burden of demonstrating likelihood of success on the merits as to

either Mr. Dennis or the Winston Entities. First, Mr. Dennis did not participate in any deceptive

practices because nothing he conveyed to consumers was false, misleading, or otherwise deceptive

in any way. Nor did Mr. Dennis have the authority to control any of the purportedly deceptive

practices alleged in the Complaint, as he is just an employee-instructor at Raging Bull with no

managerial power or control. Second, the FTC has not pointed to a single fact supporting holding

the Winston Entities liable under a common enterprise theory of liability, and its Complaint is

plainly insufficient as to them. That the Winston Entities received payments from Raging Bull is

not nearly enough to hold them liable, and the fact that the FTC has accumulated no other evidence

as to the Winston Entities’ involvement in the alleged scheme after many months of investigating

this case makes it clear that the FTC will not succeed on the merits of its claims against them.

                                                  6
         Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 9 of 21



   A.        The FTC Cannot Demonstrate the Mr. Dennis is Individually Liable for the
             Alleged Deceptive Practices.

        The FTC will be unable to meet its burden of proving that Mr. Dennis is individually liable

for any of the allegedly deceptive practices at issue in this case. Mr. Dennis did not directly

participate in any deceptive practice—his own statements and products are not deceptive and

include mere puffery, at most. Nor did he have the authority to control any allegedly deceptive

practices because, as a mere employee of Raging Bull, he has no authority over Raging Bull’s

auto-renewal or cancellation policies or the conduct of the other individual defendants in this

matter or any other Raging Bull employee.

        Section 5 of the FTC Act bars “unfair or deceptive acts or practices in or affecting

commerce.” 15 U.S.C. § 45(a). To show that an act or practice is deceptive, the FTC must

establish (1) that there was a representation; (2) that the representation was likely to mislead

consumers; and (3) that the misleading representation was material. FTC v. Agora Fin., LLC, 447

F. Supp. 3d 350, 359 (D. Md. 2020). Puffery, that is “exaggerated advertising, blustering, and

boasting upon which no reasonable buyer would rely,” is not actionable under the FTC Act. FTC

v. Direct Mktg. Concepts, Inc., 624 F.3d 1, 11–12 (1st Cir. 2010). Further, an individual may be

found liable under Section 5 only if he: “(1) participated directly in the deceptive practices or had

authority to control those practices, and (2) had or should have had knowledge of the deceptive

practices.” F.T.C. v. Ross, 743 F.3d 886, 892 (4th Cir. 2014) (emphasis added). The FTC will be

unable to meet its burden of demonstrating that Mr. Dennis participated directly in any deceptive

practices or had the authority to control any deceptive practices or even knew about any deceptive

practices.

        The FTC has not pointed to a single piece of credible evidence demonstrating that Mr.

Dennis participated directly in any deceptive practice. The FTC Act claims in the Complaint fall


                                                 7
        Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 10 of 21



into two categories: (1) false or misleading representations about income that consumers who

purchase Raging Bull’s services are likely to earn and (2) false or misleading statements about the

amount of experience, effort, and money required to earn such income. [Compl. ¶¶ 105, 108.]

The FTC points to several categories of statements that Mr. Dennis has made in his various Raging

Bull programming, selectively choosing quotations that are taken out of context and which are not

deceptive in any sense.

        As to representations about income that consumers who purchase Raging Bull’s service

are likely to earn, such statements are classic examples of puffery that is not actionable under the

FTC Act. For example, the FTC points to Mr. Dennis’s newsletter, Sniper Report, and Mr.

Dennis’s statement that the newsletter is “strategically developed to only deliver high probable

[sic] trades with the power to make 100%, 200%, 300% return [sic] on each trade.” [FTC Br. at

11, ECF No. 2-1 (citing PX 27, ¶ 118(a), Att. FFFFF, p. 3045).] This is nothing more than puffery.

Puffery includes promises of “a great investment or an amazing return on . . . money.” Dunn v.

Borta, 369 F.3d 421, 431 (4th Cir. 2004); see also In re Sanctuary Belize Litig., No. CV PJM 18-

3309, 2020 WL 5095531, at *29 (D. Md. Aug. 28, 2020) (property developer’s representations to

prospective lot purchasers that lot values would greatly appreciate was puffery and did not violate

FTC Act). Further, the very words used in Mr. Dennis’s statement make clear that there is only a

potential to make certain trades using his program and that those traders only have “the power to”

result in high returns.

        As to the ease of earning income using Raging Bull’s methods, the FTC cites Mr. Dennis’s

statement in a marketing video for his Fast Five program in which he says that he made “about

$9,100 per day” in 2019. [Compl. ¶ 53; FTC Br. at 8 (citing PX 27, ¶ 24, Att. EE, p. 1997).] But

in the very next sentence, which the FTC omits from its papers, Mr. Dennis explains to the



                                                 8
        Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 11 of 21



audience that he had to first develop trading skills before he was able to make such sums of money

and that his biology degree has assisted him in becoming a successful trader: “It didn’t start off

like that, though. . . . Now trading wasn’t a walk in the park at the beginning. I actually lost 7,000

dollars and almost took myself out of the game, but I didn’t quit. . . That Degree actually wasn’t a

complete waste of time, because now I exploit the biotech market, among others, every single

day.” [PX 27, Att. EE at 1997–98.] The allegations in the FTC’s complaint are rife with these

types of omissions that make their allegations misleading and lacking in context.

       The FTC also points to Mr. Dennis’s statements in his Dollar Ace promotional videos that

his strategies and products are “perfect for someone with a small account;” “perfect” “[e]ven if

you’ve never, ever traded options before;” and “requires a little bit of time to implement, just

minutes per day.” [FTC Br. at 20 (PX 27, ¶ 24, Att. DD, pp. 1992, 1994-1995).] Such statements,

again, are nothing more than puffery that do not constitute a violation of the FTC Act. See Baney

Corp. v. Agilysys NV, LLC, 773 F. Supp. 2d 593, 609 (D. Md. 2011) (defendant’s statement that a

program would be “easy to use and perfect for a multi-property environment” was “mere puffery”).

       The reality is that Raging Bull’s products and services featuring Mr. Dennis include

disclaimers approved by counsel making clear that Mr. Dennis is an experienced trader and that

consumers should not expect to be as successful as he right away. For example, the FTC itself

points to one video advertising the Trade With Kyle webinars in which Mr. Dennis spends thirty

seconds explaining to consumers that “trading is risky.” [Compl. ¶ 84.] Other videos include

disclaimers that inform consumers that they “should not expect to replicate” Mr. Dennis’s own

trading results. [Compl. ¶ 84.] And it is also clear that Mr. Dennis “puts his money where his

mouth is” – he actually engages in the trading that he is describing to consumers. This is simply




                                                  9
        Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 12 of 21



not the type of case where some bogus trading scheme is being proffered, which is what the FTC

suggests in its papers.

       Nor can the FTC meet its burden of proving that Mr. Dennis instead had the authority to

control any allegedly deceptive practices, including statements by the other individual defendants

and Raging Bulls’ cancellation policies and practices. As he will prove at the preliminary

injunction hearing, Mr. Dennis is an employee, not an owner or manager of Raging Bull, and has

no control over any other instructor’s programs or marketing materials. And contrary to the FTC’s

contention that Mr. Dennis is “intimately involved in Raging Bull’s advertising” it points to no

evidence that Mr. Dennis was at all involved in the marketing or advertising of anything other than

his own products and services, which are not deceptive, as described above. [See FTC Br. at 48–

49.]

       As to its claims under the Restore Online Shoppers’ Confidence Act (“ROSCA”), 15

U.S.C. §§ 8401 et seq., the FTC has not pointed to any evidence that Mr. Dennis was involved in

cancellation polices, auto-renewal, consumer refunds, or any other illegal conduct under ROSCA.

In the only example the FTC points to of Mr. Dennis receiving any complaints about auto-renewal

charges, Mr. Dennis directed the consumer to management because he has no control over such

policies and practices. [FTC Br. at 36 (citing PX 19, ¶ 39)).] Mr. Dennis’s lack of authority and

control over such practices stands in stark contrast to cases in which courts have found individual

liability for practices in which the individuals were not directly involved. See, e g., F.T.C. v.

Moses, 913 F.3d 297, 307–08 (2d Cir. 2019) (holding that defendant had authority to control

deceptive practices where he “admitted to having the power to hire and reprimand employees . . .

responsible for the Corporate Defendants’ violations of the FTCA”).




                                                10
          Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 13 of 21



        Because the FTC must prove that Mr. Dennis “participated directly in the practices or acts

or had the authority to control them” to hold him individually liable in this matter, and because it

cannot do so, the Court should deny the FTC’s application for a preliminary injunction against Mr.

Dennis.

   B.       The Winston Entities Did Not Participate in a Common Enterprise.

        Nor has the FTC demonstrated that the Winston Entities were involved in the common

enterprise that perpetrated the allegedly deceptive scheme. As a threshold matter, the FTC will

not be able to demonstrate a probability of success on the merits against the Winston Entities

because, as explained above, the Complaint is insufficient as to them. But even looking past that,

the FTC’s evidence does not remotely suffice to hold the Winston Entities liable.

        To determine whether a group of defendants operated as a common enterprise, courts “look

to a variety of factors, including: common control, the sharing of office space and officers, whether

business is transacted through a maze of interrelated companies, the commingling of corporate

funds and failure to maintain separation of companies, unified advertising, and evidence which

reveals that no real distinction existed between the Corporate Defendants.” CFTC v. Noble Wealth

Data Info. Servs. Inc., 90 F. Supp. 2d 676, 691 (D. Md. 2000) (quoting FTC v. Wolf, No. 94-5119,

1996 WL 812940, *7 (S.D. Fla. Jan. 31, 1996) (citations omitted)). Entities that become entangled

in a scheme to deceive through their legitimate, non-deceptive business practices (or lack thereof)

are not agents of the scheme and are not liable for the acts of the members of the scheme. For

example, a company that does “payroll and accounting functions” cannot, without more, “be

considered part of a ‘common enterprise’ . . . where the conduct at issue is the marketing and

offering of loans and collection practices.” F.T.C. v. PayDay Fin. LLC, 989 F. Supp. 2d 799, 809

(D.S.D. 2013).



                                                 11
         Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 14 of 21



         Here, the FTC points to not a single piece of evidence supporting any of the common

enterprise factors as to the Winston Entities. The only facts that the FTC alleges about the Winston

Entities are (1) that they received money from Raging Bull and (2) that aside from Mr. Dennis,

who owns and controls the Winston Entities, the Winston Entities have no other officers or

employees. [FTC Br. at 32 (citing PX 24, ¶ 12; PX 24, Att. A, p. 1662; PX 27, ¶ ¶¶ 7–8, 15–16,

92).] Such facts are woefully deficient to justify the extraordinary remedy of a preliminary

injunction and receivership, as after months of investigating this case, the FTC has nothing else to

show for its theory that the Winston Entities should be held jointly and severally liable for Raging

Bull’s alleged deceptive practices.

   II.      The Equities Weigh Against the Entry of a Preliminary Injunction.
         “In considering the second requirement for an injunction, whether the equities weigh in

favor of preliminary relief, the Court balances Defendants’ private interests against the interest of

the public.” FTC v. Agora Fin., LLC, 447 F. Supp. 3d 350, 359 (D. Md. 2020). “[I]njunctive relief

should be no more burdensome to the defendant[s] than necessary,” Califano v. Yamasaki, 442

U.S. 682, 702 (1979). The FTC seeks an overbroad injunction against Mr. Dennis and the Winston

Entities without showing how an injunction would promote the public interest or grappling with

the crippling effects of the injunction on them. Instead, the FTC makes conclusory arguments that

the equities favor an injunction to preserve assets and records and to prevent further injury to

consumers. These reasons are neither supported by evidence nor sufficient to tip the equities in

favor of a far-reaching preliminary injunction.

         As explained above, and as Mr. Dennis will testify before the Court, Mr. Dennis is an

employee of Raging Bull, not an owner and manager, and is just one of many gurus whose advice

and trading strategies Raging Bull sells. Yet the FTC seeks to hold Mr. Dennis liable for the entire

amount of monetary to which it says it is entitled and to freeze all of his personal assets

                                                  12
          Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 15 of 21



accordingly. This is despite the fact that the FTC itself alleges that Mr. Dennis, through the

Winston Entities, has received only $4.4 million from the alleged scheme from April 2017 to July

2020, a small percentage of the $137 million to which the FTC says it is entitled from the same

time period. [FTC Br. at 51 (citing PX 24 ¶ 12-14).] Further, the proposed restriction on Mr.

Dennis’s assets prevents him from performing work that he does independent of his employment

for Raging Bull in order to earn money to support himself—stock trading. In addition to his work

for Raging Bull, Mr. Dennis also works as an independent trader and that is a major source of his

income. Indeed, much of Mr. Dennis’ personal assets are from work entirely outside of Raging

Bull. The scope of the relief sought by the FTC is overbroad and would essentially preclude Mr.

Dennis from participating in activities that have nothing to do with Raging Bull despite the fact

that he is only an employee with no control over, or ownership of, the business.

          Against the distressing effects on Mr. Dennis, and his role as a mere employee-instructor

at Raging Bull, the FTC offers scant support for the claim that an injunction offers any contribution

to the public interest. The FTC argues that it seeks injunctive relief to prevent further injury to

consumers, but there is no evidence or reason to believe that Mr. Dennis will deplete assets the

Court may award as restitution or disgorgement. In fact, the evidence the FTC cites for the

proposition that “[t]here is also strong evidence of diversion and dissipation of funds by the

Defendants” does not relate to Mr. Dennis himself (or the Winston Entities) at all. [FTC Br. at 51

n.252 (citing PX 24 ¶¶ 20–22, 31–23).] In the end, the FTC has failed to support any of its claims

that the equities weigh in favor of entering the preliminary injunction against Mr. Dennis and the

Winston Entities.

   III.      The FTC’s Proposed Asset Freeze Is Unnecessary and Overbroad.
          The FTC seeks an asset freeze in the amount of $137 million against Mr. Dennis and the

Winston Entities. The Court should deny that request for at least two reasons.

                                                 13
        Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 16 of 21



   A.      The FTC is Not Entitled to Monetary Relief At All, Making an Asset Freeze
           Unnecessary and Inequitable.

        The plain language of Section 13(b) provides only for a temporary restraining order or a

preliminary injunction, not monetary remedies. Specifically, section 13(b) provides that, where

the FTC “has reason to believe” a person “is violating, or is about to violate” a law enforced by

the FTC, the FTC it may seek “a temporary restraining order or a preliminary injunction” if

“enjoining” such act “pending the issuance” and resolution “of a complaint by the Commission”

is in the public interest. 15 U.S.C. § 53(b). Thus, section 13(b) does not expressly authorize

monetary remedies.

        The Supreme Court has rejected implied remedies and limited statutes to the relief

Congress specifically authorized. See Meghrig v. KFC Western, Inc., 516 U.S. 487–88 (1996). At

its core, the issue boils down to the scope of a district court’s equitable jurisdiction in the absence

of specific statutory language defining its breadth. In a recent decision, the Seventh Circuit applied

Meghrig to the FTC Act and Section 13(b), recognizing that “the Supreme Court has clarified that

courts must consider whether an implied equitable remedy is compatible with a statute’s express

remedial scheme. And it has specifically instructed us not to assume that a statute with ‘elaborate

enforcement provisions’ implicitly authorizes other remedies.” FTC v. Credit Bureau Ctr., LLC,

937 F.3d 764, 767 (7th Cir. 2019) (citing Meghrig, 516 U.S. at 487–88). The Seventh Circuit

reasoned that “[m]ost notably, the FTCA has two detailed remedial provisions that expressly

authorize restitution if the Commission follows certain procedures [and] [o]ur current reading of

section 13(b) allows the Commission to circumvent these elaborate enforcement provisions and

seek restitution directly through an implied remedy.” Id. The court therefore held “that section

13(b) does not authorize restitutionary relief.” And other courts have followed suit. See FTC v.

AbbVie Inc., No. 18-2621, 2020 WL 5807873 (3d Cir. Sept. 30, 2020); see also FTC v. AMG


                                                  14
        Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 17 of 21



Capital Management, LLC, 910 F.3d 417 (9th Cir. 2018) (O’Scannlain, J., concurring) (suggesting

that FTC’s interpretation of section 13(b) is “no longer tenable”).

        The Supreme Court’s rejection of implied statutory remedies was confirmed in a decision

last term, Liu v. SEC, which limited the relief available to the SEC under a statute providing for

“any equitable relief that may be appropriate or necessary for the benefit of investors.” 140 S. Ct.

1936 (2020). The Court held that the statute’s text excludes punitive monetary sanctions and only

authorizes disgorgement of “a defendant’s net profits from wrongdoing.” Id. at 1946. Liu also

listed the various names for equitable monetary remedies, such as restitution, disgorgement, and

accounting—none of which appear in Section 13(b).           Liu thus confirms that Section 13(b)

authorizes neither monetary remedies nor asset freezes.

        After Liu was decided, the Court granted certiorari on a Ninth Circuit case raising the issue

of whether Section 13(b) allows the FTC to recover monetary relief, AMG Capital Management,

LLC v. FTC. The Supreme Court’s reason for granting cert in AMG is clear: the opinion in Liu,

which construed the applicable statute narrowly, sets the stage for reading the even narrower

language of Section 13(b) – which authorizes only “injunctions,” not “any equitable relief” as in

Liu – by its plain terms. In light of this case law, the FTC cannot show that it will successfully

obtain restitution under section 13(b), rendering an asset freeze inappropriate. The uncertain state

of the law, and the substantial likelihood that the FTC’s authority to obtain monetary relief will be

undercut in AMG, also tips the balance of the equities against the FTC.

   B.      Even if the FTC Were Entitled to Monetary Relief, Such Relief Would Be Limited
           to Mr. Dennis’s and the Winston Entities’ Net Profits.

        The FTC argues that the Defendants’ revenue from the alleged scheme, minus chargebacks,

is $137 million, and that Defendants are jointly and severally liable for that amount. [PX24 ¶ 10;

FTC Br. at 36.] But, in accordance with the Supreme Court’s decision in Liu, the FTC will not be


                                                 15
        Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 18 of 21



able to hold Mr. Dennis and the Winston Entities liable for that amount for two reasons, making a

blanket asset freeze wholly unnecessary and inequitable.

       First, in holding that “courts must deduct legitimate expenses before ordering

disgorgement,” Liu limits asset freezes to net profits, not revenues. 140 S. Ct. at 1950; see also id.

at 1949–50 (“Courts may not enter disgorgement awards that exceed the gains ‘made upon any

business or investment, when both the receipts and payments are taken into the account.’” (quoting

Providence Rubber Co. v. Goodyear, 76 U.S. 788, 804 (1869)). “A rule to the contrary that

‘make[s] no allowance for the cost and expense of conducting [a] business’ would be ‘inconsistent

with the ordinary principles and practice of courts of chancery.’” Id. (quoting Tilghman v. Proctor,

125 U.S. 136, 145 (1888)). Here, the FTC seeks to disgorge the revenues of the allegedly deceptive

practice, that is, profits before the deduction of expenses. Doing so would be improper, thus

rendering its proposed asset freeze both overbroad and wholly unsupported by any evidence of

Raging Bull’s net profits for the time period in question.

       Second, and critically as to Mr. Dennis and the Winston Entities, Liu confirmed that joint-

and-several liability is “at odds with the common-law rule requiring individual liability for

wrongful profits.” Liu, 140 S.Ct at 1949. The Supreme Court warned that the “practice could

transform any equitable profits-focused remedy into a penalty,” because it “runs against the rule

to not impose joint liability in favor of holding defendants ‘liable to account for such profits only

as have accrued to themselves . . . and not for those which have accrued to another.” Id. (quoting

Belknap v. Schild, 161 U.S. 10, 25–26 (1896)). Accordingly, the FTC’s theory of liability allowing

for an asset freeze of all of the Defendants’ assets up to the total amount of gross revenue from the

allegedly deceptive practices falls apart because, under Liu, the asset freeze may only reach each

defendant’s own net profits. See id. at 1949–50. Here, the FTC contends that Mr. Dennis, through



                                                 16
        Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 19 of 21



the Winston Entities, has received over $4.4 million from the scheme from April 2017 to July

2020. [FTC Br. at 51 (citing PX24 ¶ 12-14).] Although the FTC makes no attempt to differentiate

Mr. Dennis’s net profits from gross revenues, the FTC could not conceivably obtain more than

$4.4 million from Mr. Dennis, rendering a blanket asset freeze entirely overbroad and unlawful.

At worst, any asset freeze against Mr. Dennis must be limited to the approximately $4.4 million

that the FTC claims he received.

                                       CONCLUSION
       For the reasons stated above, the Court should deny the FTC’s request for the entry of a

preliminary injunction against Mr. Dennis and the Winston Entities.

Dated: December 13, 2020                           Respectfully,
       Washington, D.C.

                                                    /s/ Jonathan Shaw
                                                   Jonathan Shaw
                                                   BOIES SCHILLER FLEXNER LLP
                                                   1401 New York Ave, NW
                                                   Washington, DC 20005
                                                   Tel: 202 274 1123
                                                   E-mail: jshaw@bsfllp.com

                                                   Matthew L. Schwartz (pro hac vice forthcoming)
                                                   John T. Zach (pro hac vice forthcoming)
                                                   Sabina Mariella (pro hac vice forthcoming)
                                                   BOIES SCHILLER FLEXNER LLP
                                                   55 Hudson Yards
                                                   New York, New York
                                                   Tel.: (212) 446-2300
                                                   E-mail: mlschwartz@bsfllp.com
                                                            jzach@bsfllp.com
                                                            smariella@bsfllp.com

                                                   Brian Levin (pro hac vice forthcoming)
                                                   Levin Law, P.A.
                                                   2665 South Bayshore Drive
                                                   Penthouse 2B
                                                   Miami, Florida 33133
                                                   Tel: (305) 539-0593
                                                   E-mail: brian@levinlawpa.com

                                              17
Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 20 of 21




                                   Counsel for Defendants Kyle Dennis,
                                   Winston Research Inc., and Winston Corp.




                              18
        Case 1:20-cv-03538-GLR Document 47 Filed 12/13/20 Page 21 of 21



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of December 2020 a true and accurate copy

foregoing was properly served on all parties through the ECF system.


                                                   /s/ Jonathan Shaw
                                                   Jonathan Shaw
                                                   BOIES SCHILLER FLEXNER LLP
                                                   1401 New York Ave, NW
                                                   Washington, DC 20005
                                                   Tel: 202 274 1123
                                                   E-mail: jshaw@bsfllp.com




                                              19
